COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Annunziata and
          Senior Judge Coleman
Argued at Richmond, Virginia


COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT,
 ex rel. SPOTSYLVANIA COUNTY DEPARTMENT
 OF SOCIAL SERVICES
                                                 OPINION BY
v.   Record No. 2041-01-2                 JUDGE SAM W. COLEMAN III
                                              APRIL 16, 2002
KATHERYN R. FLETCHER


           FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                 Dixon L. Foster, Judge Designate

           Gary P. Webb, Special Counsel (Randolph A.
           Beales, Attorney General; Bernard L. McNamee
           II, Deputy Attorney General; Robert B.
           Cousins, Jr., Senior Assistant Attorney
           General; Craig M. Burshem, Regional Special
           Counsel, on brief), for appellant.

           No brief or argument for appellee.


     The Department of Social Services (DSS) appeals the trial

court's ruling that a court order which terminates the residual

parental rights of a parent to his or her children also

terminates the parent's obligation to support the children.    DSS

contends that Katheryn R. Fletcher was required to support her

two children after her parental rights were terminated and,

thus, DSS could recover from her the sums paid in public

assistance to support the children while in foster care or in

DSS's custody.   We affirm the trial court's ruling that
termination of parental rights also terminated Fletcher's

responsibility of parental support.

                            BACKGROUND

     Fletcher is the natural mother of two daughters.    In April

1997, Spotsylvania DSS was granted custody of the two children,

who have since remained continuously in foster care.    In May

1998, the Spotsylvania Juvenile and Domestic Relations District

Court terminated Fletcher's residual parental rights to the

children.   In October 1999, the Division of Child Support

Enforcement (DCSE) of DSS filed a juvenile court petition

pursuant to Code § 63.1-251.3 against Fletcher seeking child

support while the children were in the custody of DSS and in

foster care and receiving public assistance, including the time

after Fletcher's parental rights had been terminated.    The

juvenile court held that Fletcher was required to support her

children while they were in DSS's custody or in foster care

prior to the termination of parental rights but that the duty of

support ended when parental rights were terminated.

     On appeal, the circuit court ruled in the de novo

proceeding that Fletcher was obligated to reimburse DCSE based

upon Fletcher's income and the support guidelines at $65 per

child per month but only through the date Fletcher's parental

rights were terminated.   DCSE appeals that ruling.




                               - 2 -
                            ANALYSIS

     DSS argues that Code § 16.1-283, which authorizes a trial

court to terminate parental rights, is silent as to a parent's

responsibility thereafter to support a child; thus, DSS contends

the Code does not allow or authorize a court to terminate a

parent's responsibility to support his or her child.    DSS argues

that because the statute only addresses termination of parental

"rights" and is silent as to parental "responsibilities," the

responsibility of a parent to support his or her child remains

intact after parental rights have been terminated.    In support

of its argument, DSS points to Chapter 13 of Title 63.1,

relating to "Support of Dependent Children and their

Caretakers," which expressly provides that parental

responsibilities shall terminate upon adoption.   Thus, DSS

argues that because the statutory scheme provides for

termination of the responsibility to provide child support only

upon a child's adoption, we should infer that the legislature

did not intend to terminate the support responsibility upon the

termination of parental rights.   Accordingly, DSS argues that

Fletcher, whose parental rights had been terminated, had the

ongoing responsibility to support her children while they were

in DSS's custody or in foster care and to reimburse DSS within

Fletcher's support guideline ability for the public support paid

for the children.



                              - 3 -
     Code § 16.1-283, which sets forth the grounds and

procedures by which the Commonwealth may involuntarily terminate

a parent's rights to his or her child, does not mention a

parent's obligation or responsibility to provide financial

support for a child.   However, the sole purpose of that statute

is to define how and under what circumstances the Commonwealth

may sever the natural bond between a parent and his or her child

or the child and his or her parent.      The statute does not

address the issue of support.    Furthermore, the statute does not

address a parent's responsibility to provide his or her child

with the necessities of life – food, clothing or shelter.       The

statute is also silent as to other parental rights and

responsibilities, including rights of inheritance or parental

rights to a minor's wages or the responsibility of a child to

support his or her elderly parents.

     Although Code § 16.1-228 defines "'Residual parental rights

and responsibilities'" as "all rights and responsibilities

remaining with the parent after the transfer of legal custody or

guardianship of the person, including but not limited to the

right of visitation, consent to adoption, the right to determine

religious affiliation and the responsibility for support," that

code section does not suggest that any "rights" or

"responsibilities" exist after the legal bond between a parent

and child has been terminated.



                                 - 4 -
     Because the statutes do not address the issue before us, we

look to case law to decide the question.   The issue that DSS

presents is whether severing the legal tie between a parent and

child extinguishes a natural parent's responsibility to support

his or her child.   Although no Virginia appeals court has

directly decided this issue, other jurisdictions have either

directly or indirectly addressed whether a parent whose parental

rights have been terminated has a continuing responsibility to

support his or her child.   The Kansas Supreme Court held that "a

person who has relinquished parental rights through . . . a

voluntary termination of parental rights, or an involuntary

severance of parental rights is no longer a parent."    State of

Kansas, Sec'y of Soc. and Rehab. Servs. v. Clear, 804 P.2d 961,

967 (Kan. 1991).    The Kansas court noted that rights and

responsibilities "arising from the relationship of parent and

child are generally reciprocal."    Id. at 965 (citing Roelfs v.

Wallingford, Inc., 486 P.2d 1371, 1376 (Kan 1971) (holding that

judicial severance of parental rights terminated child's right

to receive worker's compensation benefits upon father's death,

and explaining that upon "permanently depriving a parent of

parental rights there remains no legal obligation of support")).

     In Coffey v. Vasquez, 350 S.E.2d 396 (S.C. App. 1986), the

South Carolina Court of Appeals stated that "[t]he duty of a

parent to support his or her minor child is often viewed as

correlative to the parent's rights in and to the child."     Id. at

                                - 5 -
397 (citing Walker v. Walker, 167 S.E. 818 (N.C. 1933); 59 Am.

Jur. 2d Parent & Child 67A (1971 & 1978 Cum. Supp.)).    "Indeed,

the term 'parental rights,' in the context of termination

proceedings, has been construed to include both parental rights

and parental obligations."    Id. (citing Anguis v. Superior

Court, 429 P.2d 702, 705 (Ariz. Ct. App. 1967)).   Thus, the

South Carolina Court of Appeals held that "a parent's obligation

to feed, clothe and otherwise support a child, being correlative

to the parent's rights in and to the child, does not exist where

the parent's reciprocal rights in and to the child have been

terminated."    Id. at 398 (ruling that father whose parental

rights had been terminated was "not a person legally chargeable

for [the child's] support" under state statute) (emphasis

added).

     DSS asks us to reject the rationale of the foregoing

decisions and instead to adopt the holding from the Maryland

Supreme Court in Carroll v. Edelmann, 577 A.2d 14 (Md. 1990),

holding that a father whose parental rights had been terminated

and who had agreed to repay social services for public

assistance had a continuing legal and contractual support

obligation.    Significant in Carroll is the fact that the father

had contracted with social services to continue to provide child

support.

     In defining the effect of termination of parental rights

upon the legal relationship between a parent and child, the

                                - 6 -
Virginia Supreme Court has held "[t]he termination of parental

rights is a grave, drastic, and irreversible action.   When a

court orders termination of parental rights, the ties between

the parent and child are severed forever, and the parent becomes

'a legal stranger to the child.'"   Lowe v. Department of Pub.

Welfare, 231 Va. 277, 280, 343 S.E.2d 70, 72 (1986) (quoting

Shank v. Department of Soc. Servs., 217 Va. 506, 509, 230 S.E.2d
454, 457 (1976)); see also Cage v. Harrisonburg Dep't of Soc.

Servs., 13 Va. App. 246, 249, 410 S.E.2d 405, 406 (1991)

(holding that Cage erroneously asserted a "right" to visit his

children, notwithstanding the termination of all parental

rights) (citing Martin v. Pittsylvania County Dep't of Soc.

Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986) (citing

Lowe, 231 Va. at 280, 343 S.E.2d at 72))).   We construe the

unambiguous language that termination of parental rights is a

complete severance of all ties between the child and parent so

as to render them "legal strangers" to include the termination

of parental responsibilities as well as any correlative rights.

Because a party whose parental rights have been terminated is a

"legal stranger" to the child, that parent no longer has a duty

to support the child.

     Accordingly, we affirm the trial court.

                                                           Affirmed.




                              - 7 -